 Case 1:20-cr-10052-STA Document 322 Filed 12/11/20 Page 1 of 5                      PageID 622




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
 v.                                 )           Cr. No. 20-10052-STA-16
                                    )
TRACY COLEMAN,                      )
                                    )
            Defendant.              )
______________________________________________________________________________

    ORDER AFFIRMING THE MAGISTRATE JUDGE’S ORDER OF DETENTION
______________________________________________________________________________

       Before the Court is Defendant Tracy Coleman’s Notice of Appeal of the United States

Magistrate Judge’s order of detention (ECF No. 276) filed on November 18, 2020. For the

reasons set forth below, the Magistrate Judge’s order of detention is AFFIRMED.

                                        BACKGROUND

       On September 28, 2020, the United States filed a sealed Criminal Complaint against

Coleman and sixteen other individuals, alleging that they were part of a drug trafficking conspiracy

in violation of 21 U.S.C. § 841(a) and § 846. The same day the Magistrate Judge issued a warrant

for Coleman’s arrest. Coleman had his initial appearance on September 29, 2020, at which time

the Magistrate Judge appointed CJA counsel to represent Coleman. Another Magistrate Judge

found probable cause for the charge and ordered Coleman’s detention at a hearing on October 1,

2020. On October 8, 2020, a grand jury sitting in the Western District of Tennessee returned a

sealed indictment against Coleman, charging him and several co-Defendants with one count of

conspiring to distribute and possess with the intent to distribute cocaine in violation of 21 U.S.C.

                                                 1
 Case 1:20-cr-10052-STA Document 322 Filed 12/11/20 Page 2 of 5                      PageID 623




§ 846.

         Coleman now requests review of the Magistrate Judge’s detention order. In his written

brief, Defendant states that since his detention hearing, he has retained new counsel, and his

appointed attorney has withdrawn. Other than this changed circumstance, Coleman does not

argue how the Magistrate Judge erred in denying him a bond or why the Court should review the

Magistrate Judge’s ruling.

         Under the Bail Reform Act, 18 U.S.C. § 3142, a judicial officer shall order the detention

of a defendant pending trial if, after a hearing, the officer determines that “no condition or

combination of conditions will reasonably assure the appearance of the person as required and the

safety of any other person and the community[.]” 18 U.S.C. § 3142(e). The United States

Supreme Court has explained that the Bail Reform Act “operates only on individuals who have

been arrested for a specific category of extremely serious offenses,” United States v. Salerno, 481

U.S. 739, 750 (1987), defined in 18 U.S.C. § 3142(f) to include a drug “offense for which a

maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances

Act (21 U.S.C. § 801 et seq.)” or “any felony that is not otherwise a crime of violence that involves

. . . the possession or use of a firearm . . . .” 18 U.S.C. § 3142(f)(1)(C) & (E). “Congress

specifically found that these individuals are far more likely to be responsible for dangerous acts in

the community after arrest.” Salerno, 481 U.S. at 751 (citing S.Rep. No. 98–225, at 6–7).

         Based on its de novo review of the Magistrate Judge’s order, the testimony and evidence

at the detention hearing, and the entire record of the proceedings, the Court agrees with the

Magistrate Judge that detention is warranted in this case. Coleman is charged with a drug

trafficking offense, which carries a presumption in favor of detention.           See 18 U.S.C. §


                                                 2
 Case 1:20-cr-10052-STA Document 322 Filed 12/11/20 Page 3 of 5                       PageID 624




3142(e)(3)(A) (“Subject to rebuttal by the person, it shall be presumed that no condition or

combination of conditions will reasonably assure the appearance of the person as required and the

safety of the community if the judicial officer finds that there is probable cause to believe that the

person committed an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act . . . .”); see also § 3142(g)(1) (directing judicial

officers to consider “the nature and circumstances of the offense charged, including whether the

offense is a crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves

a minor victim or a controlled substance, firearm, explosive, or destructive device”).

       The Magistrate Judge found probable cause for the charge in the government’s Criminal

Complaint, though he noted the evidence introduced at the probable cause hearing was not

overwhelming. Having reviewed a video recording of the testimony from the probable cause

hearing, the Court tends to agree that the proof, though minimal, cleared the relatively low bar for

probable cause. What is more, the grand jury’s subsequent indictment establishes probable cause

to believe Coleman committed the drug trafficking charge alleged against him. “[C]ourts making

bail determinations are stuck . . . with the grand jury’s finding” of probable cause. Kaley v. United

States, 571 U.S. 320, 329 n.6 (2014) (restating that “an indictment returned by a proper grand jury

‘conclusively determines the existence of probable cause’”). The grand jury has returned an

indictment against Coleman charging him with conspiring with others in the distribution and

possession with the intent to distribute cocaine in violation of the Controlled Substances Act.

Coleman’s charge carries a maximum penalty of 20 years’ incarceration.                 21 U.S.C. §

841(b)(1)(C)(ii). This suffices to trigger § 3142’s presumption that no condition or combination

of conditions will reasonably assure Coleman’s appearance and the safety of the community.


                                                  3
 Case 1:20-cr-10052-STA Document 322 Filed 12/11/20 Page 4 of 5                        PageID 625




          In face of the presumption in favor of detention, Coleman has the burden of production to

come forward with some evidence that he does not pose a danger to the community or a risk of

flight.    Stone, 608 F.3d at 945.    Coleman’s burden is not heavy and is only a burden of

production; the government retains at all times the burden of persuasion. Id. And yet the

presumption itself never actually disappears because the Bail Reform Act “reflects Congress’s

substantive judgment that particular classes of offenders should ordinarily be detained prior to

trial.” Id. (citations omitted). In the final analysis, a defendant must “present all the special

features of his case” that take it outside “the congressional paradigm.” Id. at 946.

          The Court holds that Coleman has not produced evidence to make such a showing here and

overcome the presumption in favor of detention. The nature and seriousness of the allegations

against Coleman clearly favor detention as does his criminal history, which includes a second-

degree murder conviction and a prior drug trafficking conviction. The Magistrate Judge heard

and considered this same evidence in arriving at his decision to hold Coleman in detention.

Coleman essentially seeks review of the Magistrate Judge’s determination just because he has new

counsel. That circumstance, however, does not show why Coleman is entitled to a bond or further

review of the Magistrate Judge’s order. Therefore, the Court AFFIRMS the decision of the

Magistrate Judge and orders that Phillips be detained pending the outcome of the charges against

him.

          Consistent with 18 U.S.C. § 3142(i), the Court directs that Coleman be committed to the

custody of the Attorney General for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

The Court further directs that Coleman be afforded reasonable opportunity for private consultation


                                                  4
 Case 1:20-cr-10052-STA Document 322 Filed 12/11/20 Page 5 of 5                      PageID 626




with counsel and that, on order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility in which Coleman is confined deliver

the person to a United States marshal for the purpose of an appearance in connection with a court

proceeding. See 18 U.S.C. § 3142(i).



       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: December 11, 2020.




                                                 5
